DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group II (Claims 5 and 7-11) and the cancellation of all other withdrawn claims in the reply filed on 07/26/2022 is acknowledged.

Claims 5 and 7-11 were examined on their merits.

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  PRF Centrifuge Modified to Apply Bioelectrical Stimulation 


The use of the terms BIOPRF® and EZPRF®, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation

Lacking a definition in the filed disclosure for the terms “bioelectric signal” and “bioelectrical stimulator signal generator” the Examiner has given the terms their broadest, reasonable interpretation of an electric current or field and any device capable of producing such an electric current or field.





Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 is drawn to a method of modifying a centrifuge but also recites “during a centrifugation process”.  It is unclear if the claim actually requires a step of centrifugation or not, as it is not actively recited and Claims 9-11 further limit the centrifugation process.  Claims 7-11 are rejected as being dependent upon rejected Claim 5.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kim et al. (KR20180000080A), translation.

Kim et al. teaches a centrifuge device comprising:  a chamber (A) for containing a fluid which has leads/electrodes (#s110, 120, 210, 220) provided to the chamber and which are capable of applying an electric field to the chamber (Translation, Pg. 6, Paragraphs [0033]-[0034] and Pg. 7, Paragraphs [0038]-[0041] and Figs 1-2).

Kim et al. teaches the fluid may be a blood sample (Pg. 6, Paragraph [0031]).

With regard to the limitation of Claim 5, “to form platelet-rich fibrin (PRF)” and “to provide bioelectrical stimulation…during a centrifugation process for the blood”, these are statements of intended use which do not result in a structural difference between the claimed invention and the device of the prior art.  See MPEP 2111.02, II.

While Kim et al. does not provide a method comprising the active steps as claimed, the reference does teach the structural aspects of the claimed invention and therefore must have performed the active steps to arrive at the finished structure.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 10 and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over LaPlante et al. (2013) in view of Abidor et al. (1993).

LaPlante et al. teaches a method of preparing platelet-rich plasma (PRP) comprising centrifuging whole blood (Pg. 203, Column 2, Lines 41-47);
followed by applying a bioelectric signal (nanosecond pulsed electric field) to the prepared PRP by leads which are electronically connected to a nanosecond pulse generator and provide a pulsed electric field to the PRP (Pg. 204, Column 1, Lines 34-42 and Pg. 205, Fig. 1), and reading on Claims 5, 7 and 11.

LaPlante et al. teaches that nanosecond pulsed electric fields (nsPEF) are hypothesized to cause calcium to leak out from intracellular stores as a result of nanopores being created in the organelles membrane, as well as in influx of extracellular calcium through plasma membrane nanopores (Pg. 203, Column 2, Lines 4-9). 

LaPlante et al. further teaches that applying nsPEF to PRP causes increased release of PDGF, VEGF and EGF (Pg. 206, Figs. 4-6).

LaPlante et al. does not teach wherein the pulsed electric field (PEF) is applied during centrifugation by a centrifuge modified to provide the PEF, as required by Claims 5 and 10.

Abidor et al. teaches a centrifuge which provides electrical pulses during centrifugation through leads connected to each centrifugation chamber (Pg. 208, Column 1, Lines 46-49 and Fig. 1).
 
Abidor et al. teaches that application of PEF results in membrane poration (Pg. 208, Column 2, Lines 34-35).

With regard to the limitation of Claim 5, “to form platelet-rich fibrin (PRF)”, this is a statement of intended use which does not result in a structural difference between the claimed invention and the device of the prior art.  See MPEP 2111.02, II.





It would have been obvious to those of ordinary skill in the art before the effective filing of the claimed invention to modify the method of LaPlante et al. of preparing PRP by centrifuging blood and then electrically stimulating the PRP with the device of Abidor et al. which allows electrical stimulation to be applied during centrifugation because this is no more than the application of a known technique (electrical stimulation during centrifugation) to a known method (centrifugation of blood to prepare PRP followed by electrical stimulation) ready for improvement to yield predictable results (growth factor release caused electroporation of cell membranes).  Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to eliminate a separate step of electrical stimulation after centrifugation.  There would have been a reasonable expectation of success in making this modification because both references are reasonably drawn to the same field of endeavor, that is, the centrifugation and electrical stimulation/poration of cells.

    Claim(s) 8 is rejected under 35 U.S.C. § 103 as being unpatentable over LaPlante et al. (2013) in view of Abidor et al. (1993), and further in view of Neculaes et al. (US 9,452,199 B2).

The teachings of LaPlante et al. and Abidor et al. were discussed above.

Neither of the above references taught a method wherein the electric pulse generator is programmed to produce at least one bioelectric signal that upregulates expression of at least one of:  PDGF, VEGF and EGF, as required by Claim 8.
Neculaes et al. teaches a system including a non-transitory, computer-readable memory storing one or more processor executable routines which when activated, cause a sequence of one or more electric pulses to be applied to a blood sample to trigger release of a growth factor in the blood sample (Column 2, Lines 17-22);
wherein the blood is used to prepare PRP (Fig. 3);
and wherein the bioelectric signal causes PDGF release (Fig. 6).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing electrical stimulation during the centrifugal preparation of PRP of LaPlante et al. and Abidor et al. with the programming of the electric pulse generator to produce at least one bioelectric signal as taught by Neculaes et al. because this is no more than the automation of a previously manual activity.  Those of ordinary skill in the art would have been motivated to make this modification in order to eliminate the manual stimulation of PRP during centrifugation.  There would have been a reasonable expectation of success in making this modification because at least LaPlante et al. and Neculaes et al. are drawn to the same field of endeavor, that is the pulsed electrical stimulation of PRP.

Claim(s) 9 is rejected under 35 U.S.C. § 103 as being unpatentable over LaPlante et al. (2013) in view of Abidor et al. (1993), and further in view of Degan et al. (2016).

The teachings of LaPlante et al. and Abidor et al. were discussed above.
Neither of the above references taught a method wherein the centrifuge revolves at 3000 rpm during the centrifugation process, as required by Claim 9.

Degan et al. teaches centrifugation devices for the preparation of PRP which revolve at 3000 rpm (Pg. 77, Table 1).

It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of providing electrical stimulation during the centrifugal preparation of PRP of LaPlante et al. and Abidor et al. with the use of a centrifuge which revolves at 3000 rpm as taught by Degan et al. because the reference indicates that this is a suitable centrifugation speed to prepare PRP.  Those of ordinary skill in the art would have been motivated to make this modification in order to prepare PRP by centrifuging at a known speed to produce PRP.  There would have been a reasonable expectation of success in making this modification because at least LaPlante et al. and Degan et al. are drawn to the same field of endeavor, that is the centrifugal preparation of PRP.

No claims are allowed.

 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached Monday-Friday 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/06/2022